Opinion issued September 3, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00468-CV
                             ———————————
    IN RE U-HAUL CO. OF TEXAS AND KLEINWOOD STORAGE, LLC,
                            Relators



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, U-Haul Co. of Texas and Kleinwood Storage, LLC, have filed a

petition for writ of mandamus asserting that the trial court has failed or refused to

rule on their motion to compel arbitration.1 In conjunction with the petition, relators


1
      The underlying case is Craig Hiles and Patricia Hiles v. U-Haul International, Inc.;
      U-Haul Co. of Texas; EMove, Inc.; Web Team Associates, Inc.; Kleinwood Storage,
      LLC; and Willy Atticus Heckler-Martell d/b/a Goalpost, cause number 2020-08795,
      pending in the 11th District Court of Harris County, Texas, the Honorable Kristen
      Brauchle Hawkins presiding.
filed a motion requesting a stay of all discovery and other dates and deadlines in the

underlying case pending resolution of relators’ mandamus petition. The trial court

subsequently issued an order (1) compelling arbitration of plaintiffs’ claims against

relators and abating the proceedings with respect to relators, and (2) declining to rule

on issues related to arbitration for other defendants on the basis that the motions have

not been presented to the trial court.

        We deny the petition for writ of mandamus and dismiss the stay motion as

moot.

                                   PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                           2